                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA, the STATE
 OF NEW JERSEY, and the STATE OF NEW
 YORK, ex rel. JERSEY STRONG PEDIATRICS,
 LLC,
                                                            Civil No.: 14-6651 (KSH) (JAD)
                      Plaintiffs,

        v.
 WANAQUE CONVALESCENT CENTER,
 WANAQUE OPERATING CO., L.P., and                                       ORDER
 SENIORS MANAGEMENT NORTH, INC.,

                      Defendants.

       THIS MATTER having come before the Court on the motion [D.E. 66] of defendants

Wanaque Convalescent Center, Wanaque Operating Co., L.P., and Seniors Management North,

Inc., for sanctions pursuant to Fed. R. Civ. P. 11 for the filing of the amended complaint, and the

report and recommendation [D.E. 89] of Magistrate Judge Steven C. Mannion, recommending that

the motion for sanctions be denied; and

       WHEREAS, the District Court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge,” 28 U.S.C. § 636(b)(1); see also Fed.

R. Civ. P. 72(b)(3) (“The district judge may accept, reject, or modify the recommended disposition;

receive further evidence; or return the matter to the magistrate judge with instructions.”); L. Civ.

R. 72.1(c)(2) (district judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge,” and “may consider the record developed before

the Magistrate Judge, making his or her own determination on the basis of that record.”); and

       WHEREAS, no party has filed objections to the report and recommendation, and the time

for filing objections has expired; and



                                                 1
       WHEREAS, this Court has reviewed the record and given “reasoned consideration” to the

report and recommendation, see EEOC v. Long Branch, 866 F.3d 93, 99-100 (3d Cir. 2017); and

       WHEREAS, the report and recommendation properly concludes that the prior rulings in

this action, including the September 2017 ruling [D.E. 29, 30] on defendants’ motion to dismiss

the amended complaint and this Court’s 2019 ruling [D.E. 80, 81] that granted in part and denied

in part defendants’ motion for summary judgment, rejected the premise of defendants’ Rule 11

motion, which argues that relator’s amended complaint was entirely without factual or legal

support; and

       WHEREAS, to the extent the report and recommendation may be read to imply that that

factual findings have been made or that relator’s allegations have been “prove[n]” [D.E. 89 at 7],

the Court clarifies that no findings of ultimate fact have been made and whether relator’s remaining

claims are ultimately proven remains for determination; the report and recommendation is

modified accordingly.

       For the foregoing reasons, and for good cause shown,

       IT IS on this 23rd day of December, 2019,

       ORDERED that Judge Mannion’s report and recommendation [D.E. 89] is ADOPTED

AS MODIFIED; and it is further

       ORDERED that defendants’ motion for sanctions [D.E. 66] is DENIED.



                                                             /s/ Katharine S. Hayden
                                                             Katharine S. Hayden, U.S.D.J.




                                                 2
